EXHIBIT 1
                                         CERTIFICATION

I, Mario Epelbaum, hereby certify as to claims asserted under the federal securities laws, that:

       1.     I have reviewed the complaint to be filed in this action (the "Complaint") and
have authorized its filing by designated counsel, Entwistle & Cappucci LLP.

        2.      I did not acquire any of the securities that are the subject of this action at the
direction of counsel, or in order to participate in this action or any other litigation under the
federal securities laws.

        3.      I am willing to serve as a lead plaintiff and recognize my duties as such to act on
behalf of class members in monitoring and directing the action, and, if necessary, testifying at
deposition and trial.

        4.     I will not accept any payment for serving as a representative party on behalf of the
class beyond my pro rata share of any recovery, except reasonable costs and expenses, such as
lost wages and travel expenses, directly related to the class representation, as ordered or
approved by the Court.

        5.     I have not served or sought to serve as a representative party for a class in any
action under the federal securities laws within the three-year period prior to the date of this
Certification.

        6.    I made the following transactions during the Class Period (as defined in the
Complaint) in Dynagas LNG Partners LP (NYSE: DLNG) securities that are the subject of this
action:

        See Attachment A

        I declare under penalty of perjury that the foregoing is true and correct.

Executed this 23rd day of April, 2019.



                                                Ma ri o Epelbaum
Schedule A to Certification of Mario Epelbaum
Relevant Period: February 16, 2018 - March 21, 2019




Dynagas LNG Partners LP Common Units
Ticker: DLNG
   Transaction       Date                Price          Shares        Transaction Total

Purchase              10/1/2018      $           8.87          200    $       1,774.00
Purchase              10/1/2018      $           8.88          700    $       6,215.93
Purchase              10/1/2018      $           8.90          240    $       2,136.20
Purchase              I 011/2018     $           8.88          400    $       3,550.00
Purchase               I 0/1/2018    $           8.90        2,250    $      20.022.53
Purchase              10/1/2018      $           8.90        2,100    $      18.689.37
Purchase              10/1/2018      $           8.90        1,250    $      11.124.75
Purchase              10/2/2018      $           8.70        5.000    $      43.492.00
Purchase             10/25/2018      $           8.24        2.300    $      18,957.00
Purchase             11/20/2018      $           5.26        5,100    $      26,800.50
Purchase             11/20/2018      $           5.26        3,800    $      19,988.00
Purchase             11/20/2018      $           5.27        5.500    $      28,990.00
Sale                 12/21/2018      $           3.22        5.000    $      16,107.19
Sale                 12/21/2018      $           3.30          500    $       1,649.92
Sale                 12/21/2018      $           3.30        4,500    $      14,844.72
Sale                 12/21/2018      $           3.32        2.000    $       6,634.67
Sale                 12/21/2018      $           3.34        2.000    $       6,674.67
Sale                 12/21/2018      $           3.30        2.000    $       6,594.67
Sale                  1/28/2019      $           2.98          310    $         924.95
Sale                    2/8/2019     $           2.51          404    $       1,014.02
Sale                    2/8/2019     $           2.51        4,596    $      11,532.10
Sale                  2/12/2019      $           2.51        3,130    $       7,858.96
Sale                  2/12/2019      $           2.52        2,400    $       6,042.63
Sale                  2/12/2019      $           2.53        1,000    $       2,530.85
Sale                  2/12/2019      $           2.53          100    $         253.22
Sale                  2/12/2019      $           2.53          300    $         759.70
Sale                  2/ 12/20 I 9   $           2.54          500    $       1,267.63
Sale                  2/12/2019      $           2.49          100    $         249.26



Dynagas LNG Partners LP 8.75% Series B Fixed to Floating Rate Cumulative Redeemable Perpetual Preferred Units
Ticker: DLNG B
  Transaction        Date                Price          Shares        Transaction Total

Purchase            11/20/2018 $             21.39          2.000     $      42,777.80
Sale                12/21/2018 $             17.38            300     $       5.214.89




                                                        Page I of 1
